Exhibit LIST OF SUBSIDIARIES OF EQUITY ONE, INC. Below is a list of the direct and indirect subsidiaries of Equity One, Inc., a Maryland corporation, and the corresponding states of organization: Name of Entity State of Organization Boca Village Square, Inc. Florida Boca Village Square, Ltd. Florida Boynton Plaza Shopping Center, Inc. Florida Cashmere Developments, Inc. * Florida Centrefund (US), LLC * Delaware CDG Park Place LLC (1) Texas Centrefund Development Group LLC (1) Delaware Centrefund Realty (U.S.) Corporation * Delaware Dolphin Village Partners, LLC (2) Florida Equity (Park Promenade) Inc. Texas Equity One (Alafaya Village) Inc. Florida Equity One (Andros) Inc. Florida Equity One (Belfair) Inc. South Carolina Equity One (Bridgemill) Inc. Georgia Equity One (Buckhead Manager) Inc. Georgia Equity One (Buckhead Station) LLC Georgia Equity One (Commonwealth) Inc. * Florida Equity One (Delta) Inc. * Florida Equity One (Florida Portfolio) Inc. * Florida Equity One (Forest Village) Inc. Florida Equity One (Lake Mary) Inc. Florida Equity One (Louisiana Portfolio) LLC * Florida Equity One (Mariner) Inc. Florida Equity One (Midpoint) Inc. Florida Equity One (North Port) Inc. * Florida Equity One (Northeast Portfolio) Inc. * Massachusetts Equity One (Pine Island) Inc. Florida Equity One (Point Royale) Inc. * Florida Equity One (Presidential Markets) Inc. Georgia Equity One (Shoppes of Sunset) LLC Florida Equity One (Sky Lake) Inc. * Florida Equity One (Southeast Portfolio) Inc. * Georgia Equity One (Southpoint) Inc. Florida Equity One (Sparkleberry Kohl’s) Inc. South Carolina Equity One (Sparkleberry Kroger) Inc. South Carolina Equity One (Summerlin) Inc. * Florida Equity One (Sunlake) Inc. * Florida Equity One (Walden Woods) Inc. * Florida Equity One (Webster) Inc. Massachusetts Equity One (Westport) Inc. Florida Equity One Acquisition Corp. * Florida Equity One Realty & Management FL, Inc. * Florida Equity One Realty & Management NE, Inc. * Massachusetts Equity One Realty & Management SE, Inc. * Georgia Equity One Realty & Management Texas, Inc. * Texas EQY Portfolio Investor (GRI) Inc. Florida EQY Realty & Management (GRI) Inc. Florida EQY Realty & Management Texas, LP Texas EQY Realty & Management Texas GP LLC Florida EQY (Southwest Portfolio) Inc. * Texas Gazit (Meridian) Inc. * Florida IRT Alabama, Inc. * Alabama IRT Capital Corporation II * Georgia IRT Coral Springs, LLC Delaware IRT MacLand Pointe, LLC Delaware IRT Management Company * Georgia IRT Parkwest Crossing, LLC North Carolina IRT Partners L.P. * Georgia Louisiana Holding Corp. * Florida Marco Town Center, Inc. Florida Parcel F, LLC * Florida Prosperity Shopping Center Corp. * Florida Sawgrass Promenade, Inc. Florida Shoppes at Jonathan’s Landing, Inc. * Florida Skipper Palms Properties, Inc. Florida Southeast U.S. Holdings B.V. The Netherlands Southeast U.S. Holdings Inc. * Florida Sunlake – Equity One LLC (3) Delaware The Bluffs Shopping Center Corporation Florida The Meadows Shopping Center, LLC * Florida The Shoppes of Eastwood, LLC * Florida The Shoppes of Ibis, LLC Florida The Shoppes of North Port, Ltd. Florida Turkey Lake Shopping Center, Inc. Florida UIRT - Lake St. Charles, L.L.C. Florida UIRT - Rosemeade, Inc. Texas UIRT - Skipper Palms, L.L.C. Florida Walden Woods Village, Ltd. Florida West Hills Shopping Center, Inc. Florida (1) CDG Park Place LLC is 100% owned by Centrefnd Development Group LLC which is 50% indirectly owned by Equity One, Inc. (2) Equity One, Inc. owns a 50% membership interest in Dolphin Village Partners,LLC (3) Equity One, Inc. owns a 60% membership interest in Sunlake – Equity One LLC. * Guarantors
